Lumpkin, J.
1. Where the plaintiff’s declaration and the evidence in support of it tended to make a case of a willful tort on the part of a streetcar conductor, committed on a passenger by forcibly pushing or kicking-her off the ear, and the evidence on behalf of the defendant tended to show that after the car had stopped a sufficient length of time and signals had been given, and, upon her failure to alight, it had moved on, she voluntarily stepped from the ear and was injured, it was error to so charge the jury as in effect to authorize them to find in favor of the plaintiff if she was not in fact wilfully ejected from the car, but was injured by reason of negligence on the part of the conductor in not allowing sufficient opportunity for a passenger to leave the ear.
2. There was no error in allowing a witness to testify that on the street where the injury occurred there was a place where street-cars stopped at the crossing.
3. There was no error in charging that the jury might consider whether or not the car ought to have stopped at a given point, in determining questions with reference to the circumstances under which the conductor and plaintiff may have acted, with reference to whether the circumstances would be such as to authorize a finding for punitive damages, and generally in considering the circumstances immediately leading up to and attending the occurrence.

Judgment reversed.


All the Justices ooneur, except Fish, O. J., absent.